 

 

FILED

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT FoR} ep A DIY.
SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION Z0APR-6 ANTI: bO
GEORGE W. HARDY, * olen Hache
* 30. DIST. OF BA. ,
Plaintiff, *
*
Vv. * CV 117-172
*
GEORGIA DEPARTMENT OF *
CORRECTIONS, et al., *
*
Defendants. *
ORDER

Before the Court is the Parties’ stipulation of dismissal
without prejudice as to Defendant Timothy Young, M.D. (Doc. 66.)
All appearing parties signed the stipulation. Federal Rule of
Civil Procedure 41(a)(1) (A) (ii) is a proper mechanism to dismiss

less than all parties to a lawsuit. Jackson v. Equifax Info.

 

Servs., LLC, No. 119-096, 2020 WL 476698, at *2 (S.D. Ga. Jan. 29,
2020). Upon due consideration, the Court finds dismissal proper
as to Defendant Young.

IT Is THEREFORE ORDERED that this matter is DISMISSED WITHOUT
PREJUDICE as to Defendant Timothy Young, M.D. The Clerk is
DIRECTED to TERMINATE Defendant Young as a party to this case and
any motions pertaining to him. Except as otherwise agreed,
Plaintiff and Defendant Young shall bear their own costs, fees,

and expenses with respect to each other.

 
 

 

2020.

ORDER ENTERED at Augusta, Georgia, this AA day of April,

RN DISTRICT OF GHORGIA

 

 
